Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group II, claims 6-8 drawn to a support beam, in the reply filed on 6/13/22 is acknowledged.
Claims 1-5 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullock (7,708,508). 
Bullock meets all of the elements of claims 6-8. Thus, Bullock discloses a support beam (note any one of void fillers 300, 400 etc.) that can support first and second sides of some transport container as functionally required in the preamble of claim 6. Further commentary is with respect to void filler 300, although it should be understood that the other void fillers have the same or similar features, and therefore, they meet the claims in the same way as void filler 300.
	The claimed first support member can be female tubular member 304 and the claimed second support member can be male tubular member 302. The claimed first and second flanges can be bearing members 306. The claimed movable coupling can be the threading on the first and second support members. 
As can be appreciated, the first support member comprises a first rod portion (the portion of the first support member at the end of the arrowhead extending from numeral 304 in Fig 3) and the second support member comprises a second rod portion (the portion of the second support member at the end of the arrowhead extending from numeral 302 in Fig 3), as required in claim 7. Furthermore, the first and second rod portions define female and male threadings respectively, and these threadings facilitate the claimed movable coupling, as also required in claim 7 and as alluded to in the paragraph immediately above. 
The claimed frictional fit of claim 8 is described in column 4 lines 60-61 and similar. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736